Title: To Thomas Jefferson from Albert Gallatin, 15 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            15 April 1806
                        
                        The monies paid by Mr. Lear under the Tripoline treaty have been paid out of the appropriation made by act
                            of 1 March 1805 in following words “For the contingent expenses of intercourse with the Barbary powers two hundred
                            thousand dollars”;—and as new appropriation is necessary for that subject. 
                  Respectfully submitted
                        
                            Albert Gallatin
                            
                        
                    